Citation Nr: 1424984	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  13-02 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for renal cell carcinoma/nephrectomy.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The Veteran served in active duty from September 1969 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in May 2013, when the Board determined that new and material evidence had been received to reopen the claim for service connection and remanded the reopened claim for additional development.


FINDING OF FACT

Renal cell carcinoma/nephrectomy was not manifested during the Veteran's service or for many years thereafter, nor is this disorder causally related to his active duty service, to include due to exposure to herbicides.


CONCLUSION OF LAW

Renal cell carcinoma/nephrectomy was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, what information and evidence VA will obtain, and what information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant with proper notice by letter dated in October 2010.  This notice complied with the specificity requirements of Dingess, identifying the five elements of a service connection claim, and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The notice also outlined the evidence necessary to establish service connection based on herbicide exposure.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The RO has obtained the Veteran's service treatment records (STRs) and pertinent postservice treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified any other pertinent records for the RO to obtain on his behalf.

The Board finds that a VA medical examination (with nexus opinion) is not required in order to make a final adjudication.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), states that, in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

The Board finds that the standards set forth in McLendon are not met for the matter on appeal.  As discussed in more detail below, the record contains no competent evidence supporting a causal relationship between the Veteran's current disability and his active service, to include (unconfirmed) exposure to herbicides.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (a conclusory lay nexus statement is not sufficient to trigger VA's duty to provide an examination).  Consequently, a VA nexus opinion is not necessary to adjudicate this appeal.

Furthermore, the Board finds that there has been substantial compliance with the May 2013 remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Veteran's personnel records were obtained, and the RO attempted to verify the Veteran's alleged exposure to herbicide; the Veteran was notified of the negative finding.  [An examination was to be offered if, and only if, exposure was verified; it was not.]  The Board finds that no further action is necessary in that regard.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters and that no further development of the evidentiary record is necessary.  VA has complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claims at this time.

Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There is a presumption of herbicide exposure under 38 U.S.C.A. § 1116 for veterans who set foot in Vietnam during the Vietnam Era.  VA has also recognized the use of herbicides in Thailand and set forth a policy of granting presumptive service connection if actual exposure is established based upon the Veteran's service.  

If the criteria for presumptive service connection are not met, a veteran may still establish entitlement to service connection based on herbicide exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Establishment of service connection on a direct basis requires competent medical evidence relating the claimed disability to herbicide exposure, or other in-service injury or disease, during the veteran's period of active military service. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so; i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009). 

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may also establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  See Davidson, supra; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When lay evidence is found to be competent, the Board must then consider its credibility.  The absence of contemporaneous medical evidence is a factor in determining the credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Barr, 21 Vet. App. 303. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

The Veteran claims entitlement to service connection for renal cell carcinoma/nephrectomy, to include as secondary to herbicide exposure incurred while stationed in Thailand in 1972 and 1973.  He alleged exposure through performing plumbing duties located in areas where herbicides were sprayed, including installing latrines "in areas close to the outlining perimeter" and through TDY visits to Vietnam.  (See November 2007 notice of disagreement and April 2011 statement.)

It is not in dispute that the Veteran has a current disability as claimed.  What remains necessary to establish service connection is competent evidence of a nexus between the current disability and his active service.

The Veteran's STRs are silent for any complaints of in-service kidney-related symptoms or disability.  Lab work completed in September 1972 was within normal limits.  His DD-214 notes that he did not serve in Vietnam.  His personnel records document service in the 432d Civil Engineering Squadron at Udorn Royal Thai Air Force Base in Thailand between March and December 1972.  According to performance reports, his assignment while stationed in Thailand was plumbing specialist.  His duties included repairing installed plumbing in base facilities. 

The first documentation of complaints of/treatment for renal cell carcinoma/nephrectomy is in a private treatment record dated November 2006, over 30 years following service separation.  The medical evidence of record does not provide a theory of etiology.  

In May 2013, the RO requested that the Veteran provide additional details regarding the nature of his alleged herbicide exposure so that the Joint Services Records and Research Center (JSRRC) could attempt to verify his claimed exposure; the Veteran did not respond.  In November 2013, the RO requested that the JSRRC attempt to verify herbicide exposure with the information already of record.  The JSRRC responded that they were unable to document or verify herbicide exposure based on service in Thailand, or that his duties as plumber required him to be on or near the perimeter of the base.  The RO notified the Veteran of the negative response in a Formal Finding.

Also in November 2013, a copy of a Compensation and Pension Service Memorandum for the Record concerning herbicide use in Thailand during the Vietnam Era was added to the record.  This memorandum states, in pertinent part, that during the period of time in question, there was documented sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Consequently, if a veteran's duties (such as assignment to police units or as a dog handler) brought him into regular contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  

There is no presumption of service connection for renal cell carcinoma/nephrectomy based on in-service herbicide exposure.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Thus, even if herbicide exposure were to be confirmed, service connection on a presumptive basis based on such exposure is precluded as a matter of law.  

As for entitlement to service connection on a presumptive basis as a chronic condition, the record does not reflect, nor has the Veteran contended, that he complained or, was diagnosed with, or was treated for a carcinoma (or other kidney-related condition) while in service or within a year following service.  Thus, presumptive service connection based on a chronic condition is not warranted.  38 C.F.R. §§ 3.307, 3.309.

Although the Veteran asserts that his cancer was nonetheless the result of in-service herbicide exposure, due to TDY travel to Vietnam and plumbing duties near the perimeter, he has not presented evidence, other than his own lay statements, supporting that theory of causation, and the JSRRC could not confirm exposure.  

The Board finds that the disability on appeal, renal cell carcinoma/nephrectomy, is not one for which a layperson is competent to provide etiology or nexus evidence.  The Veteran has not demonstrated that he has the necessary competence or specialized medical training and expertise required to competently determine the etiology of his kidney dysfunction.  Therefore, the Board finds that the Veteran's lay statements with respect to the etiology of his cancer/nephrectomy are not competent evidence in support of his claim.  

As there is no competent evidence of record to support his contention that his current disability is related to service, whether due to herbicide exposure or to other in-service event or injury, the benefit-of-the-doubt rule does not apply and this claim is denied.  See 38 U.S.C.A § 5107.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


